             Case 1:20-cv-00163-CB Document 16 Filed 09/29/20 Page 1 of 3




                        In the United States District Court
                     for the Western District of Pennsylvania


 Phillip Chludzinski,

        On behalf of himself and those similarly       Case No. 1:20-cv-163
        situated,

                 Plaintiff,                            Judge Cathy Bissoon

        v.

 NWPA Pizza, Inc., et al.,

                 Defendants.


  Order Granting Joint Motion to Approve Stipulated Form of Notice
              of Collective Action and Stay Litigation


       Upon consideration of the Joint Motion to Approve Stipulated Form of Notice of

Collective Action and Stay Litigation, it is hereby:

       ORDERED that Joint Motion is GRANTED; and it is further

       ORDERED that Plaintiff will send the Notice and Consent Form attached as Exhibits A

and B to the Joint Motion to all current and former delivery drivers employed by Defendants via

U.S. Mail and electronic mail on or after August 19, 2017; and is further

       ORDERED that only one copy of the Notice and Consent forms shall be sent by U.S. Mail

to all current and former delivery drivers employed by Defendants on or after August 19, 2017,

unless the notice is returned as undeliverable or a driver requests a second copy. In the event the

Notice and Consent Form are returned as undeliverable, Plaintiff’s Counsel or the Claims

Administrator (retained by Plaintiff’s Counsel) will process the name through a Change of Address



                                                   1
             Case 1:20-cv-00163-CB Document 16 Filed 09/29/20 Page 2 of 3




database, and will re-send the notice any new address identified through the database. In the event

that no new addresses are identified through the database, the Notice and Consent Forms shall be

sent by electronic mail, using the email cover letter attached as Exhibit B to the Joint Motion, to the

extent that Defendants possess an email address for the Driver(s) based on their review of relevant

employment applications and/or personnel files; and is further

          ORDERED that counsel for Defendants shall be listed as a class member for notice

purposes and shall receive a copy of the notice communications – both electronic and via U.S. Mail

– sent to putative class members during the Notice Period at the same time and in the same manner

as all other class members; and is further

          ORDERED that Defendants will produce an Excel spreadsheet listing the names, last

known addresses, last known email addresses, dates of employment as a delivery driver, store

location, and store number, for all delivery drivers who worked for Defendant on or after August

19, 2017. Plaintiff shall have 14 days after receipt of the spreadsheet to mail the notice; and is

further

          ORDERED that the opt-in period will be sixty (60) days; and it is further

          ORDERED that Defendants will produce in an Microsoft Excel format delivery and

reimbursement data for all opt-in Plaintiffs within thirty (30) days of the close of the opt-in period;

and it is further

          ORDERED that the parties will mediate or otherwise engage in other good-faith

negotiations within 30 days of Plaintiff’s Counsel’s receipt of such data (each party to bear their

own fees and costs and to share the mediator’s fees equally); and it is further




                                                  2
             Case 1:20-cv-00163-CB Document 16 Filed 09/29/20 Page 3 of 3




         ORDERED that in the event that settlement is not reached, Plaintiff’s counsel shall return

the class list and all information produced pursuant to this Order and shall not use that information

for any purposes other than mediation; and it is further

         ORDERED that the above procedures have no bearing on Plaintiff's putative class

action claims under Pennsylvania (state) law; that the case is STAYED, including the

upcoming scheduling conference, while the parties attempt to reach a settlement; that, for the

duration of the stay, the case will be ADMINISTRATIVELY CLOSED (a non-prejudicial

docket-control designation); and, if it and when it becomes clear that settlement will not be

achieved, c o u n s e l p r o m p t l y s h a l l c o n t a c t C h a m b e r s ( 4 12 . 2 0 8 . 7 4 6 0 ) , s o t h a t t h e

s t a y c a n b e l i ft e d , t h e c a s e r e op e n e d a n d t h e i n i t i a l s c h e du l i n g c o n f e r e n c e

rescheduled.


                                                                              s\Cathy Bissoon
                                                                             ___________________
       September 29, 2020
Date: _________                                                              United States District Judge




                                                              3
